NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LONGZHE ZHENG,                                  No.    14-73646

                Petitioner,                     Agency No. A088-290-549

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Longzhe Zheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on an omission from Zheng’s declaration as to whether the police looked for

him after he left China and an inconsistency between his testimony and

documentary evidence as to whether he reported to the police on the same day he

visited the United States consulate. See id. at 1048 (adverse credibility finding

reasonable under the totality of the circumstances). Zheng’s explanations do not

compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). Thus, in the absence of credible testimony, in this case, Zheng’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Finally, Zheng’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and Zheng does not point to any other

evidence in the record that compels the conclusion that it is more likely than not he




                                          2                                   14-73646
would be tortured by or with the consent or acquiescence of the government of

China. Id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                        3                                 14-73646